             Case 8:18-cr-00157-TDC Document 120 Filed 12/20/18 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

     UNITED STATES OF AMERICA

                   v.

     LEEELBAZ,                                       Case No. 8:18-cr-00157-TDC
       a/k/a "Lena Green,"

                   Defendant


~           gElt] ORDER GRANTING UNITED STATES' FILTER TEAM MOTION FOR
        LEAVE TO FILE A SUPPLEMENTAL RESPONSE TO THE COURT'S ORDER
                     CONCERNING INADVERTENT DISCLOSURE


             Having reviewed the Motion for Leave to File a Supplemental Response to the Court's

    Order Concerning Inadvertent Disclosure, ECF No. [)I'it is hereby ORDERED that the Motion

    is GRANTED and that the United States' Filter Team, is hereby permitted to file a supplemental

    response on or before January 22, 2019.



    Dated:   '.(~Olt
                                                               The Honorable Theodore D            ng
                                                               United States District J ge
